 


109 HR 652 IH: Fuel Tax Equalization Credit for Substantial Power Takeoff Vehicles Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 652 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Lewis of Kentucky (for himself, Mr. Baker, Mr. Beauprez, Mr. Berry, Mr. Bishop of New York, Mrs. Blackburn, Mr. Blunt, Mr. Boswell, Mrs. Capito, Mr. Davis of Tennessee, Mr. Lincoln Diaz-Balart of Florida, Mr. Ehlers, Mr. English of Pennsylvania, Mr. Foley, Mr. Garrett of New Jersey, Mr. Goode, Mr. Gordon, Mr. Green of Wisconsin, Mr. Hayes, Mr. Hayworth, Mr. Holden, Mr. Johnson of Illinois, Mr. Larsen of Washington, Mr. Lewis of Georgia, Mr. McIntyre, Mr. Matheson, Mr. Gary G. Miller of California, Mrs. Northup, Mr. Petri, Mr. Platts, Mr. Rehberg, Mr. Rogers of Michigan, Mr. Shaw, Mr. Shuster, Mr. Simmons, Mr. Terry, Mr. Wamp, Mr. Weller, Mr. Wicker, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against income tax for taxpayers owning certain commercial power takeoff vehicles. 
 
 
1.Short titleThis Act may be cited as the Fuel Tax Equalization Credit for Substantial Power Takeoff Vehicles Act of 2005. 
2.Credit for taxpayers owning commercial power takeoff vehicles 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45J.Commercial power takeoff vehicles credit 
(a)General ruleFor purposes of section 38, the amount of the commercial power takeoff vehicles credit determined under this section for the taxable year is $250 for each qualified commercial power takeoff vehicle owned by the taxpayer as of the close of the calendar year in which or with which the taxable year of the taxpayer ends. 
(b)DefinitionsFor purposes of this section— 
(1)Qualified commercial power takeoff vehicleThe term qualified commercial power takeoff vehicle means any highway vehicle described in paragraph (2) which is propelled by any fuel subject to tax under section 4041 or 4081 if such vehicle is used in a trade or business or for the production of income (and is licensed and insured for such use). 
(2)Highway vehicle describedA highway vehicle is described in this paragraph if such vehicle is— 
(A)designed to engage in the daily collection of refuse or recyclables from homes or businesses and is equipped with a mechanism under which the vehicle’s propulsion engine provides the power to operate a load compactor, or 
(B)designed to deliver ready mixed concrete on a daily basis and is equipped with a mechanism under which the vehicle’s propulsion engine provides the power to operate a mixer drum to agitate and mix the product en route to the delivery site. 
(c)Exception for vehicles used by governments, etcNo credit shall be allowed under this section for any vehicle owned by any person at the close of a calendar year if such vehicle is used at any time during such year by— 
(1)the United States or an agency or instrumentality thereof, a State, a political subdivision of a State, or an agency or instrumentality of one or more States or political subdivisions, or 
(2)an organization exempt from tax under section 501(a). 
(d)Denial of double benefitThe amount of any deduction under this subtitle for any tax imposed by subchapter B of chapter 31 or part III of subchapter A of chapter 32 for any taxable year shall be reduced (but not below zero) by the amount of the credit determined under this subsection for such taxable year.. 
(b)Credit made part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 (relating to general business credit) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
(20)the commercial power takeoff vehicles credit under section 45J(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 45J. Commercial power takeoff vehicles credit. 
(d)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2004. 
 
